Affirmed as Modified; Opinion Filed August 26, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00179-CR

                           RAANEL JOHNITA STEEL, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-55870-V

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Evans
       Raneel Johnita Steel pleaded no contest to the charge of aggravated robbery. The trial

court found that the evidence substantiated her guilt for the lesser included offense of robbery

and placed her on two years’ deferred adjudication community supervision.             Appellant

challenges the sufficiency of the evidence supporting her guilt and complains the trial court’s

judgment incorrectly reflects that she pleaded guilty. We modify the trial court’s judgment to

reflect appellant’s plea of no contest and affirm the judgment as modified. The background of

the case and the evidence adduced at trial are well known to the parties, and therefore we limit

recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 47.4 because the law to be applied in the case is well settled.
                                  FACTUAL BACKGROUND

       Appellant and a couple of her neighbors were in a dispute because of the number of foster

dogs appellant kept at her home. Jose Mejia and at least one other neighbor regularly reported

what they considered to be violations of the law at appellant’s home, including loud barking by

her dogs. Mejia claimed he had been told by government officials that appellant could not be

sanctioned for the barking unless he was able to establish that it continued for more than fifteen

minutes.

       Mejia testified that on the day of the offense, appellant was keeping approximately thirty

dogs. When Mejia heard the dogs barking, he went out to the street to record the volume and

duration of the barks with a portable cassette recorder and a camera that could record video.

Appellant’s housemates saw Mejia filming the dogs, and they informed appellant about what was

happening. According to Mejia, appellant walked out to the street where he was filming and

struck him several times on the face, leg, and arm with a PVC pipe about the length of a baseball

bat, until he let the camera go. He tried to pick up the camera from the ground, but appellant

grabbed it and walked into her house with it. Mejia claimed he was never on appellant’s

property with the camera the evening of the offense.

       Appellant, on the other hand, claimed Mejia had been on her property when she struck

him. According to appellant, she hit Mejia because his presence on her property was agitating

her dogs, causing them to harm one another. Appellant admitted she had struck Mejia, although

she claimed she hit him with a wooden dowel she was going to use to hang curtains. She also

admitted that she had tried to break Mejia’s camera, stating, “I hit at it three times and I grabbed

the camera and the recorder, I gave him a filthy look, and I went into the house and I called the

police.” She testified that she retained appellant’s camera because she wanted “documentation




                                                –2–
from his own camera that he had been on [her] property.” Appellant refused to release the

camera to police when they arrived.

       Police found the camera’s batteries on the street in front of appellant’s house, along with

a pair of glasses. Appellant claimed that after she had tried to damage the camera, she had left

the batteries in the grass when she walked away with the camera and the audio recorder. Mejia

testified that he did not see the camera again until the date of trial. No photographs or videos

were offered into evidence to prove Mejia had been on appellant’s property at the time appellant

assaulted him. At the conclusion of the guilt-innocence testimony, the trial court found appellant

guilty of the lesser included offense of robbery.

                                           ANALYSIS

I. Legal Sufficiency of the Evidence

       In her first point of error, appellant complains the evidence is legally insufficient to

establish that she was not justified in defending her property.       When reviewing the legal

sufficiency of the evidence in the context of the fact finder’s rejection of a defense, we ask

whether, after viewing all the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt and also could have found against appellant on the defensive issue beyond a reasonable

doubt. Saxton v. State, 804 S.W.2d 910, 913–14 (Tex. Crim. App. 1991); Dotson v. State, 146
S.W.2d 285, 291 (Tex. App.—Fort Worth 2004, pet. ref’d). We may not re-evaluate the weight

and credibility of the record evidence, thereby substituting our own judgment for that of the fact

finder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007); Smith v. State, 355
S.W.3d 138, 144 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d).

       Viewed in the light most favorable to the verdict, the evidence in appellant’s case showed

she assaulted Mejia and took his camera while he was standing on a public street, not on her

                                                –3–
property. The trial court, as fact finder, was entitled to believe Mejia’s version of events over

appellant’s, and we must defer to its judgment. We overrule appellant’s first point of error.

II. Error in the Trial Court’s Judgment

         In her second point of error, appellant complains the order deferring adjudication of her

guilt and placing her on community supervision incorrectly reflects that she pleaded guilty to the

charge against her. The State agrees that the order erroneously fails to reflect appellant’s plea of

no contest but asserts that the law does not appear to permit this Court to modify the trial court’s

order.

         This Court has the power to modify whatever the trial court could have corrected by a

judgment nunc pro tunc if the evidence necessary to correct the judgment appears in the record.

Asberry v. State, 813 S.W.2d 526, 529 (Tex. App. Dallas 1991, pet. ref’d); see also TEX. R. APP.

P. 43.2(b); Bigley v. State, 865 S .W.2d 26, 2728 (Tex.Crim.App.1993). The purpose of a nunc

pro tunc judgment is to provide a method for trial courts to correct the record when there is a

discrepancy between the judgment as pronounced and the judgment reflected in the record.

Blanton v. State, 369 S.W.3d 894, 89798 (Tex. Crim. App. 2012). A trial court can also issue an

order nunc pro tunc to correct an error in an order of deferred adjudication. See Homan v.

Hughes, 708 S.W.2d 449, 454–55 (Tex. Crim. App. 1986) (orig. proceeding) (holding trial court

could properly enter nunc pro tunc order to correct order deferring adjudication of guilt to reflect

proper offense for which defendant’s guilt was deferred); see also Floyd v. State, 914 S.W.2d
658, 663 (Tex. App.—Texarkana 1996, pet. ref’d) (modifying deferred adjudication order to

reflect correct fine). Here, having erroneously stated in the order of deferred adjudication that

appellant pleaded guilty, the trial court could have corrected its error with an order nunc pro

tunc. See Hughes, 708 S.W.2d at 454.




                                                –4–
       We, therefore, have the power to modify the order deferring adjudication of guilt to

reflect the plea actually entered by appellant. See TEX. R. APP. P. 43.2(b); Hughes, 708 S.W.2d

at 454; Asberry, 813 S.W.2d at 529. We sustain appellant’s second point of error and modify the

trial court’s deferred adjudication order to reflect that appellant pleaded no contest.

       As modified, we affirm the trial court’s judgment.




                                                       /David Evans/
                                                       DAVID EVANS
                                                       JUSTICE



Do Not Publish
TEX. R. APP. P. 47
120179F.U05




                                                 –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RAANEL JOHNITA STEEL, Appellant                     On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-00179-CR         V.                       Trial Court Cause No. F09-55870-V.
                                                    Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                        Justices Francis and Lang participating.

        Based on the Court’s opinion of this date, the order of the trial court deferring
adjudication of appellant’s guilt is MODIFIED to reflect that appellant entered a plea of no
contest, rather than guilty

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 26th day of August, 2013.




                                                    /David Evans/
                                                    DAVID W. EVANS
                                                    JUSTICE




                                              –6–